 In theMatter ofTHE TEXASCOMPANYandOILWORKERS INTER-NATIONAL UNION,CIO LocAL No. 23Case No.16-R-1675.Decided July 16,1946Mr. Arnzy B. Steed,of Houston, Tex., andMr. W. R. Moser,of PortArthur, Tex., for the Company.Messrs.W. S. Povall, J. F. Ford, Homer Coffman,andCleytusWyble,of Port Arthur, Tex., for the CIO.Messrs.W. S. Hayes, John R. May, A. J. LaSalle, W. N. Higgs,Vincent Lena, W. R. White,andCleveland Romero,of Port Arthur,Tex., for the ULW.Messrs. V. J. Williams, J. L. Lemaire, Jerry Kent,and C.V. Evans,of Port Arthur, Tex., for the Office Employees.Mr. B. M. Ettenson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by the Oil Workers International Union,CIO, Local No. 23, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Texas Company, Port Arthur, Texas, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Joseph C. Wells, TrialExaminer.The hearing was held at Port Arthur, Texas, on May 16,1946.The Company, the CIO, the United Laboratory Workers,herein called the ULW, and the Office Employees International Union,A. F. of L., Local No. 66, herein called the Office Employees, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :69 N. L.R. B., No.66.533 534DECISIONS OF -NATIONAL LABOR RELATIONS BOARDTINDIN(is OF FACTI.THE BUSINESSOF THECOMPANYThe Texas Company. a Delaware corporation, with its principaloffices in New York City, is engaged in Texas and other States in theproduction, refining, and marketing of crude oil and its byproducts.This proceeding concerns the Company's Port Arthur Works and Ter-minal located at Port Arthur, Texas.The Port Arthur Works isengaged in the production and refining of crude oil and its byproducts.The Terminal ships products finished at the Refinery.Approximately90 percent of the products of the Refinery is shipped to points outsidethe State of Texas.The Company admits that at its Port Arthur Works and Terminalit, is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 23, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.United Laboratory Workers is a labor organization admitting tomembership employees of the Company.Office Employees International Union, Local No. 66, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of its employees, and the CIO hasaccordingly petitioned for an investigation and certification of repre-sentatives.Nevertheless, we have decided to dismiss the petition forthe following reasons of policy :On June 25, 1945, following a Board ordered election in which theCIO was one of the competing unions, the ULW was certified as thestatutory bargaining agent of the employees involved in this proceed-ing.On March 12, 1946, when the CIO instituted the present pro-ceeding by filing its petition, less than 9 months had elapsed since theULW's certification.The petition was therefore premature, for it isour view expressed. in many recent cases1that, absent extraordinarycircumstances, a certified representative should be secure from chal-lenge to its status, and unimpeded in its efforts to bargain collectively1Matter of Kimberly-Clark Corporation,61 N. L. R. B. 90;Matter of Omaha PackingCompany,67 N. L.It.B. 304;Matter ofCon P.Curran Printing Company,67 N. L. R. B.1419. THE TEXAS COMPANY535with the enrplovei. for a period of 1 year following its certification.1'he .March 12 petitionthis care may well have hampered the negoti-w1ionl the ULAV w,Is still entitled to represent for more than 3 moll tlis.2We think that the dismissal of that premature petition will effectuatethe policies of the Act.If it were not for an additional circtunstance, we might be disposedto direct all election in tills case, there being no contractual or otherham to a present deternrinatioo of representatives, for the practicalreason that oil y injury to collective bargaining relationships occasionedby the premature filing of the petition cannot now be effectively rem-edied.But we do not adopt that alternative because the CIO hasfailed to satisfy our administrative requirement that a union seekingan election must show substantial basis for its claim of representation.'1'lhedesignation cards submitted to our regional agent by the CIOwere all dated before the hearing decision, and election in the earliercase in which the ULW won the election and was certified in June19451.Such a stale showing in these circumstances does not warrantan election at this time.Accordingly, we shall dismiss the petition,which should not have been entertained by the Regional Officer.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of The Texas Com-pany, Port Arthur, Texas, filed by Oil Workers International Union,CIO, Local No. 23, be, and it hereby is, dismissed.2SeeMatter of Midwest Piping &Supply Co.,Inc.,63 N. L. R. B. 1060;Matter of PhelpsDodge Copper Products Corporation, Habirshaw Cable and Wire Division,63 N. L. R. B.686;Matter of General Electric X-Ray Corporation, 67 N. L.R. B. 997;Matter of Henry.EAlien, Inc.,68 N. L. R. B. 724.